         Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 1 of 9
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    September 18, 2019

BY ECF (Redacted) and FAX: (212) 805-6737 (Unredacted)

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Evaldas Rimasauskas, 16 Cr. 841 (GBD)

Dear Judge Daniels:

        The Government respectfully submits this letter in advance of the defendant’s sentencing,
which is scheduled for September 25, 2019 at 10:00 AM, and in response to arguments raised by
the defendant in his sentencing submission (“Def. Sentencing Mem.”). As discussed in further
detail below, over the course of several years, Rimasauskas played a significant role in the
perpetration of a major theft of over $120 million from two U.S.-based multinational technology
companies (identified as Victim-1 and Victim-2 in the Indictment) through the use of a business
email compromise (“BEC”) scheme. For the reasons set forth below, a Guidelines sentence of
97 to 121 months’ imprisonment, is sufficient, but not greater than necessary, to achieve the
goals of sentencing with respect to the defendant, who was a central player in a long-term and
lucrative fraud. The Government further submits that the defendant’s requested sentence of time
served would fail entirely to serve the essential sentencing goals of providing just punishment,
affording general and specific deterrence, and promoting respect for the law.

                                 Overview of Offense Conduct

        From at least in or 2013 through in or about 2015, Rimasauskas participated in a
fraudulent business email compromise scheme which successfully targeted various companies,
including Victim-1, Victim-2, and their subsidiary companies (collectively, the “Victim
Companies”). Rimasauskas’s role in the scheme included, among other things, serving as the
sole shareholder and director of a fraudulent company; opening and controlling bank accounts
that were used to receive the stolen funds and then send those funds to other bank accounts so as
to launder the proceeds of the fraud; and submitting false and fraudulent documents to support
the fraud. See Final Presentence Investigation Report (June 11, 2019) (Dkt. No. 37) (“PSR”)
¶ 15.
         Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 2 of 9

                                                                                           Page 2



       A.      Theft from Victim-1

        In furtherance of the scheme, in 2013, Rimasauskas traveled from his home in Vilnius,
Lithuania to Riga, Latvia, in order to register himself as a director and sole shareholder of a
company (referred to as “Company-2” in the Indictment). The name of the fictitious company in
Latvia for which Rimasauskas served as director and sole shareholder was deliberately chosen to
be the same exact name as that of a well-known Taiwanese hardware manufacturer (referred to
as “Company-1” in the Indictment) that regularly conducts business with many Internet and
computer companies, including Victim-1 and Victim-2. Rimasauskas identified himself as both
the purported director of the Latvian Company-2, as well as the sole signatory on a bank account
at a bank based in Latvia (“Latvian Bank”) in Company-2’s name. See id. ¶ 16. The
Government’s investigation has established that Company-2 had no legitimate business purpose
or operations, and existed only on paper in order to facilitate the scheme in which Rimasauskas
engaged: to trick the Victim Companies into believing that bank accounts opened in the name of
the fraudulent Latvian Company-2 in fact belonged to the legitimate Taiwanese Company-1, so
as to induce the Victim Companies to wire money due to Company-1 to bank accounts
controlled by Rimasauskas.

        In October 2013, shortly after the bank account for the fraudulent Latvian Company-2
was opened, individuals who worked for Victim-1 received a series of fraudulent phishing emails
from purported employees of the true Taiwanese Company-1, stating that the banking
information for Company-1 had changed, and asking that Victim-1 direct all future payments to
the fraudulent bank account at the Latvian Bank in the name of the fraudulent Latvian Company-
2, and which Rimasauskas controlled. As a result of this scheme, between approximately
October 10 and October 24, 2013, Victim-1 sent three wire transfers from its bank account at a
U.S.-based bank (“U.S. Bank”) to the Latvian Bank Company-2 account, totaling approximately
$23,260,450.17 USD. From there, approximately $843,855.92 USD was further transferred into
another bank account, in the name of a purported South African company at a Latvian bank;
further transfers were subsequently made from that Latvian account to other accounts in Latvia,
opened in the names of other companies. To facilitate these money laundering activities,
Rimasauskas submitted requests to the Latvian Bank to increase the limits on payments that
could be made from the fraudulent Quanta Computer account to the other bank accounts. See
id. ¶ 16.

        Upon inquiries as to the status of the payments by the real Taiwanese Company-1 in
Taiwan, Victim-1 shortly thereafter realized it had been defrauded, and instructed the U.S. Bank
to attempt to cancel the transfers. As a result, the Latvian Bank subsequently froze the funds that
remained in the Company-2 bank account due to possible fraud. Rimasauskas, however,
submitted a variety of false and fraudulent documents to the Latvian Bank in an effort to
unfreeze the funds, and otherwise to establish the purported legitimacy of the fraudulent transfers
from Victim-1 to the fraudulent Company-2 account at the Latvian Bank. These false and
fraudulent documents included Rimasauskas’s submission of a “Sale Purchase Contract,” which
was signed by Rimasauskas on behalf of Company-2, and purportedly by a director of Victim-1
on Victim-1’s behalf. The contract, however, was fraudulent, and the purported signature of the
Victim-1 director was forged. Rimasauskas also submitted a letter to the Latvian Bank allegedly
         Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 3 of 9

                                                                                          Page 3



from Victim-1’s U.S. bank, stating that the funds were legitimately transferred from Victim-1 to
the Company-2 account at the Latvian Bank pursuant to the fraudulent contract, and requesting
that the frozen funds be released. That letter, too, was a forgery, on false letterhead. See id.
¶ 17.

        These activities led to the opening of a formal Latvian law enforcement investigation to
determine, whether under Latvian law, Victim-1 had been a victim of fraud and thus entitled to
the return of the frozen funds. As part of the investigation, Rimasauskas was questioned by
Latvian authorities, and he continued to falsely assert that the Latvian Company-2 was a real
company that conducted actual business transactions with Victim-1. The Latvian investigation
was transferred to judicial proceedings, and on or about March 19, 2015, Rimasauskas submitted
the fraudulent documents to the Latvian courts, in an attempt to establish that the funds at issue
were legitimate payments for actual business transactions between Victim-1 and the Latvian
Company-2. Nevertheless, on or about April 16, 2015, a Judge of the Riga District Court in
Latvia concluded that Victim-1 had been a victim of a fraud, and ordered that the funds that
Victim-1 had been tricked into sending to the Latvian Bank account opened by Rimasauskas be
returned to Victim-1. See id. ¶ 18.

       B.      Theft from Victim-2

        Despite the Latvian court proceedings and the failure of Rimasauskas and his
confederates to regain control over the funds they had stolen from Victim-1, Rimasauskas was
not deterred. Rather, he brazenly continued his participation in the scheme, this time targeting
Victim-2. Specifically, in June 2015, Rimasauskas traveled to Cyprus in order to open another
bank account at a bank based in Cyprus (“Cyprus Bank”), also in the name of the fraudulent
Latvian Company-2. To support the opening of the Cyprus Bank account, and to make it appear
that Company-2 was a legitimate business, Rimasauskas provided copies of bank statements
from the fraudulent Latvian Bank account as well as other fraudulent contracts and invoices
purportedly between the Latvian Company-2 and Victim-2 and its subsidiaries. Rimasauskas
again served as the signatory and account holder, as a director of the fraudulent Latvian
Company-2. See id. ¶ 19.

        Then, starting in August 2015, fraudulent phishing emails were sent to individuals who
worked for Victim-2’s accounts payable group, in a manner similar to that which was previously
used with Victim-1. These fraudulent emails requested that Victim-2 direct future payments for
the Taiwanese Company-1 to the fraudulent Company-2 account at the Cyprus Bank that had
been opened by Rimasauskas. Shortly thereafter, between approximately August 21, 2015 and
September 14, 2015, Victim-2 and its subsidiaries initiated 16 wire transfers from their U.S.-
based bank accounts, totaling $98,879,545.80 USD. After these funds were wired to the Cyprus
Bank account, the funds were further distributed to a variety of bank accounts at banks in
Cyprus, Hungary, Latvia, Estonia, Lithuania, Hong Kong, and Slovakia, in the name of various
other companies. Although the transfer of the majority of the funds that Victim-2 was tricked
into sending to the fraudulent Cyprus Bank account were reversed, approximately
$26,479,079.24 USD were already transferred by the time the fraud had been detected. See id.
¶ 20.
          Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 4 of 9

                                                                                             Page 4



                                        Procedural History

         On December 22, 2016, a federal grand jury sitting in the Southern District of New York
returned and filed an Indictment against Rimasauskas, charging him with the following offenses:
in Count One with wire fraud, in violation of Title 18, United States Code, Sections 1349, 1434,
and 2; in Count Two with aggravated identity theft, in violation of Title 18, United States Code,
Sections 1028A and 2; in Count Three with money laundering, in violation of Title 18, United
States Code, Sections 1956(a)(1)(B)(i) and 2; in Count Four with money laundering, in violation
of Title 18, United States Code, Sections 1956(a)(2)(B)(i) and 2; and in Count Five with money
laundering, in violation of Title 18, United States Code, Sections 1957(a) and 2.

        On or about March 15, 2017, Rimasauskas was arrested by Lithuanian authorities as he
attempted to enter the country, and has been in custody of law enforcement since. On or about
August 16, 2017, Rimasauskas was subsequently extradited to the United States to face charges
in this Court, and was detained without prejudice at that time.




                                          Plea Agreement

         On March 29, 2019, Rimasauskas pleaded guilty pursuant to a Plea Agreement to Count
One of the Indictment, with a stipulated Guidelines range of 97 to 121 months’ imprisonment,
based on the intended loss of the scheme, $122,139,995.97. Further, Rimasauskas agreed to
forfeit a sum of $49,738,559.41, reflecting the sum of money that was in Rimasauskas’s control
over the course of the fraud, and to pay in restitution a sum of $26,479,079.24, reflecting the
actual loss suffered by the Victim Companies in this case.

                                          Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.
          Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 5 of 9

                                                                                             Page 5



        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

                             A Guidelines Sentence Is Appropriate

        The Government respectfully submits that the application of the statutory sentencing
factors set forth in Title 18, United States Code, Section 3553(a) supports the imposition of a
Guidelines sentence in Rimasauskas’s case. Given the central role that Rimasauskas played in
the opening of the bank accounts into which the fraudulently procured funds from the Victim
Companies were wired, his efforts to further launder those funds into other accounts and to
recuperate those stolen funds when the Latvian Bank and authorities froze the funds he had
stolen, and his decision—after the scheme had been detected as fraudulent against Victim-1—to
continue the scheme against Victim-2 using the same means and methods, a below-Guidelines
sentence, particularly Rimasauskas’s requested sentence of time served, would not be an
appropriate result.

         First, a substantial Guidelines sentence is necessary to reflect the nature, circumstances,
and seriousness of the offense, to promote respect for the law, and to provide just punishment.
See 18 U.S.C. § 3553(a)(1), (2)(A). For over two years, Rimasauskas played the key role of a
prolific money launderer in a business email compromise scheme that managed to trick two
sophisticated multinational technology companies to wire over $120 million to accounts he
controlled. In order to be successful, Rimasauskas had to travel internationally to register the
fraudulent Company-2 in Latvia, and to open bank accounts in Latvia and Cyprus, and to
facilitate the laundering of funds into and out of those accounts, including by submitting fake and
fraudulent documents in an effort to facilitate the transfer of funds into and out of those accounts.
And once the fraud was detected, Rimasauskas misled banks and foreign authorities in an effort
to regain control over the stolen funds. Although the majority of the stolen funds were returned
to Victim-1 and Victim-2, Rimasauskas’s efforts nevertheless resulted in the successful and
significant actual loss of over $26 million dollars to Victim-2.

        Second, a substantial sentence is necessary in light of the history and characteristics of
this defendant, and to afford adequate deterrence. See 18 U.S.C. § 3553(a)(1), (2)(B). As
described above, Rimasauskas played a significant role in a substantial and pervasive fraud
which resulted in the theft of over $120 million, of which over $26 million has not been
recovered. Far from an isolated mistake, Rimasauskas’s participation in the scheme spanned
years, and the actions he took to ensure its success were involved and varied. Not only did he
          Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 6 of 9

                                                                                            Page 6



agree to serve as a director and sole shareholder of the fraudulent Latvian Company-2—a
company for which he undertook no actual business activity aside from ensuring that its bank
accounts were open to receive stolen funds—but he then further transmitted those funds to other
bank accounts as part of a money laundering scheme. In furtherance of the scheme, he traveled
internationally, submitted fraudulent documents with his signature upon them in furtherance of
these transfers, made false statements to Latvian police and participated in Latvian court
proceedings in an effort to reverse the freezing of funds once his fraud was detected. And when
his efforts to reverse the hold placed on the transfer of funds failed with regard to Victim-1, he
decided to try all over again with Victim-2, again traveling internationally, representing that the
fraudulent Company-2 was a true ongoing business concern which conducted business with
international technology companies to the Cyprus Bank, and submitting documents (including
bank statements and documents from the Latvian Bank account) in order to open the Cyprus
Bank account, all in an effort to continue the success of the scheme. Most tellingly,
Rimasauskas did not exit the scheme once the fraud had been uncovered in Latvia. Under such
circumstances, specific deterrence as to Rimasauskas is particularly warranted.

        General deterrence is an important sentencing interest specifically in the context of the
type of fraud charged in the case, to send a message to others who are similarly situated against
their continuation of business email compromise scams such as this one. BEC schemes have
become a pervasive type of financial crime for transnational criminal organizations operating all
over the world, targeting victims in the United States and elsewhere, in part because they are
easy to implement and conceal, and profitable when successful. BEC scheme participants can
send emails targeting thousands of potential victims each day at nearly no cost while requesting
millions of dollars in funds. As a result, victims continue to receive BEC scam emails
worldwide on a regular and consistent basis, and the cost to victims of such crimes is significant
and growing. See FBI News, “Business E-Mail Compromise: Cyber-Enabled Financial fraud on
the Rise Globally (Feb. 27, 2017), accessible at https://www.fbi.gov/news/stories/business-e-
mail-compromise-on-the-rise (“Since January 2015, there has been a 1,300 percent increase in
identified exposed losses, now totaling over $3 billion.”); FBI News, “Worldwide Sweep Targets
Business Email Compromise,” Sept. 10, 2019 (“Since the [FBI’s] Internet Crime Complaint
Center (IC3) began formally tracking BEC (and its variant, email account compromise, or EAC)
in 2013, it has gathered reports of more than $10 billion in losses from U.S. victims alone. The
worldwide tally is more than $26 billion.”). A sentence within the Guidelines range is especially
necessary here to remind BEC scheme participants around the world—both those directly
engaging the victims and those who, like the defendant, play a critical role in the scheme by
receiving and laundering the crime proceeds—that significant consequences await if and when
they are caught.

        In this case, Rimasauskas was able to quickly and easily open bank accounts, and with
the transmission of emails targeting particular departments at the Victim Companies,
Rimasauskas was able to easily receive millions of dollars in a short period of time, and further
disburse funds quickly before the fraud could be detected. Following the initial investment in
registering the company and falsifying some documents, this crime carried essentially no further
costs, apart from the prospect of being arrested and facing criminal penalties. This kind of BEC
fraud, perpetrated through social engineering, phishing emails and online banking from a
          Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 7 of 9

                                                                                              Page 7



continent away, through the use of the Internet and the anonymity it provides, is difficult to
investigate. Efforts by law enforcement to detect and apprehend individuals engaged in this kind
of fraud often taken a substantial time after the crime has occurred, when perpetrators have fled,
concealed their participation, or relocated their fraudulent proceeds, and succeed only with the
cooperation of international law enforcement and banking authorities. Consequently, general
deterrence is needed to counterbalance the fact that social engineering and money laundering
schemes such as this one carry low costs and are difficult to solve in a timely fashion, and to
remind participants in these types of BEC schemes around the world that significant
consequences await if and when they are caught.

        Rimasauskas’s arguments in support of a time-served sentence are without merit.
Although it is true that the Court’s assessment of the Section 3553(a) factors may account for
both                                                                               and the defendant’s
criminal history (see Def. Sentencing Mem. at 7-10), neither should be afforded significant
weight in these circumstances, when placed in the context of Rimasauskas’s crime. To the
extent that Rimasauskas suggests these facts suggest he has been rehabilitated by his arrest and
that there is no need for further individual deterrence, it is significant that the defendant’s
participation in this crime, and his efforts to hide the fraudulent nature of these transactions to
banks and authorities lasted over an extended period of time. Perhaps most telling is the fact
that, despite Rimasauskas’s failed attempts to convince the Latvian Bank, Latvian law
enforcement, and courts that the funds stolen were Victim-1 were legitimately earned by his
fraudulent Company-2, Rimasauskas was not deterred. Rather, he continued to participate in the
scheme, again traveling internationally to Cyprus to open a new fraudulent bank account, and
relying on bank statements from the Latvian Bank in an effort to establish the legitimacy of
Company-2’s business dealings and to support the ruse that Company-2 would be earing large
sums of money from business it was conducting with major Internet companies. Rimasauskas
also made false statements to Latvian law enforcement over the course of their investigation, as
well as false statements to Lithuanian and U.S. law enforcement upon his arrest.


Under such circumstances, neither                          nor the fact that he had no prior
criminal convictions justify a below-Guidelines sentence, particularly a sentence of time served. 1

        Rimasauskas also argues that his role in the conspiracy warrants a lesser than Guidelines
sentence so as to distinguish him from those with greater roles. (See Def. Sentencing Mem. at 6-
7). But the cases he cites in support are not cases that support the imposition of a lenient non-
Guidelines sentence, but rather are cases in which courts decided to apply a two-point minor role
adjustment under U.S.S.G. § 3B1.2(b)—an adjustment that the agreed-to stipulated Guidelines
range in the Plea Agreement makes plain that, as a factual matter, does not apply here. Indeed,
there is no viable argument that Rimasauskas’s role in committing the fraud at issue made him


1
 The Government has no objection to the Court taking under advisement Rimasauskas’s time
while incarcerated in Lithuania awaiting extradition to the United States. (See Def. Sentencing
Mem. at 10-11).
          Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 8 of 9

                                                                                             Page 8



“substantially less culpable than the average participant” in the scheme, see U.S.S.G § 3B1.2(b),
app. n.3, so as to warrant such a reduction.

        To whatever extent that Rimasauskas relies upon these cases by analogy to assert he is
deserving of a sentence below the agreed-upon Guidelines range, Rimasauskas’s case can be
easily distinguished from the simple drug couriers that are described in the cases cited by him in
support of his argument. For instance, the court in United States v. Ruiz, 246 F.2d 263, 271
(S.D.N.Y. 2002) found important that there was “no evidence that Ruiz was a longstanding
member of the conspiracy with a regular role” but rather “was recruited specifically for the
purpose of accepting delivery of [a] particular shipment of drugs,” and whose “responsibility
after taking delivery was at most simply to count the pills and then turn them over.” Id. at 271-
72 (applying minor participant role adjustment, but describing it as a “close case,” and
nevertheless sentencing Ruiz to 97 months’ imprisonment, which was the top of the 78 to 97
month Guidelines range) (cited at Def. Sentencing Mem. at 6). By contrast, there is ample
evidence of Rimasauskas’s ongoing and longstanding participation in the conspiracy at hand
over the course of at least two years, and his decision to continue his participation even after the
detection of the fraud against Victim-1 by the banks, Latvian law enforcement, and Latvian
courts. By virtue of his decision to act as the purported director of the fraudulent Latvian
Company-2—a company which he understood had no business purpose—and to open bank
accounts in its name and help in efforts to facilitate the transfer of funds from two different
victims into and out of the bank accounts he controlled, Rimasauskas was not “essentially
fungible” to the enterprise, contra United States v. Fernandez, 312 F. Supp. 2d 522, 524
(S.D.N.Y. 2004) (concluding two-level minor role decrease applied to defendant who couriered
drugs but lacked knowledge about the drug type and quantity involved, had no decision making
authority, and had no relationship or commitment to other co-conspirators) (cited at Def.
Sentencing Mem. at 6). Nor is Rimasauskas’s significant role in the scheme comparable to that
of the safety-valve eligible defendant in United States v. Sanchez, 925 F. Supp. 1004 (S.D.N.Y.
1996), who acted like a “novice in handling” a sole drug transaction on behalf of principles and
co-conspirators he did not know, id. at 1008-09. Because Rimasauskas had an ongoing
“relationship [with] other participants in the scheme”; his actions were “importan[t] to the
success of the venture,” as he was the only individual who represented himself as the owner and
director of the fraudulent Company-2 and asserted that it was an ongoing business concern; and
he was aware of the full “nature and scope of the criminal enterprise,” he was not a minor
participant in this scheme. United States v. Garcia, 920 F.2d 153, 155 (2d Cir. 1990) (per
curiam).
         Case 1:16-cr-00841-GBD Document 41 Filed 09/18/19 Page 9 of 9

                                                                                           Page 9



                                             Conclusion

        The defendant engaged in serious criminal conduct, involving a direct, significant, and
leading role in the theft of over $120 million from U.S. companies. Under such circumstances, a
significant incarceratory sentence within the Guidelines range is appropriate, but not greater than
necessary, to serve the ends of sentencing—including promoting respect for the law, providing
just punishment for this particular defendant, and serving the needs of both specific and general
deterrence.




                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                           By:

                                                      Eun Young Choi
                                                      Olga Zverovich
                                                      Assistant United States Attorneys
                                                      Southern District of New York
                                                      (212) 637-2187/2514




cc: Defense Counsel (via email)
